Citation Nr: 1309821	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  05-10 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected residuals of a shrapnel fragment wound to the left knee, with secondary fracture of the left femoral condyle and retained metal foreign bodies.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a shrapnel fragment wound to the right anterior lower thigh, with postoperative surgical scar and injury to Muscle Group XIV.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran also appealed a February 2006 rating decision that denied entitlement to a total disability rating based on individual unemployability (TDIU).  TDIU was established in a November 2012 rating decision, with an effective date of December 24, 2003.  As this action represents a complete grant of the benefit sought on appeal, this issue is no longer before the Board for appellate review.  

In submissions in August 2006 and July 2011, the issues of entitlement to service connection for an anxiety disorder, as secondary to his service-connected bilateral hearing loss, and entitlement to a rating in excess of 30 percent for his service-connected scars and residuals of shrapnel fragment wound to left leg, with herniation of tibialis anticus muscle, injury Muscle Group XII, were raised.  These issues have not previously been adjudicated, and therefore they are referred to the RO for appropriate disposition.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The claims for increased ratings were previously remanded in April 2011 and October 2011 for new VA examinations, as the examinations performed in February 2010 and May 2011 did not adequately address important aspects of the claims on appeal.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 


Service connection is in effect for residuals of a shrapnel fragment wound to the left knee, with secondary fracture of the left femoral condyle and retained metal foreign bodies; and residuals of a shrapnel fragment wound to the right anterior lower thigh, with postoperative surgical scar and injury to Muscle Group XIV.  See 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5257, 5314 (2012).  

During a February 2010 VA muscle examination, physical examination revealed injury to Muscle Groups XII and XIV on the right.  During a May 2011 VA muscle examination, physical examination revealed injury to Muscle Groups XI and XIV on the right.  An October 2011 VA examination revealed injury to Muscle Group XIV on the right.  

It is unclear whether the Veteran does in fact have an injury to either Muscle Group XI or XII on the right, as the only muscle group injury identified consistently on the right side during examination was XIV.  Clarification is needed on remand.  Additionally, the claims were remanded in October 2011 since neither the February 2010 nor the May 2011 VA examiner had addressed whether the injuries noted to muscle groups that were not the subject of the current appeal, namely Muscle Groups XI and XII on the right, were the result of the in-service shrapnel fragment wounds.  This must be rectified on remand.  

As the claims are being remanded for the foregoing reasons, recent VA treatment records should also be obtained.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain the Veteran's treatment records from the Battle Creek VA Medical Center, dated since October 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of the Veteran's service-connected residuals of a shrapnel fragment wound to the left knee, with secondary fracture of the left femoral condyle and retained metal foreign bodies, and residuals of a shrapnel fragment wound to the right anterior lower thigh, with postoperative surgical scar and injury to Muscle Group XIV.  

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

With respect to the right anterior lower thigh examination, the examiner must specifically indicate whether the Veteran has an injury to Muscle Groups XI or XII on the right.  If an injury to any of these muscle groups is identified, the examiner must include a discussion as to whether the muscle groups affected are the result of the in-service shrapnel fragment wounds.  The discussion must be based on a review of the service treatment records and the historical evidence following service, as well as the current examination.  The examiner must also indicate whether there is tissue loss, loss of deep fascia or muscle substance, or muscle herniation, and if so, specify the muscle groups affected.

In regards to Muscle Group XIV of the right leg, the examiner must provide a discussion as to whether there is tissue loss, loss of deep fascia or muscle substance, or muscle herniation.  

The examiner must report all pertinent symptomatology and findings with regard to the postoperative surgical scar, to include the size of the scar and whether it is painful or unstable. 

With respect to the left knee examination, the examiner must provide a description of the nature and severity of any symptoms associated with the Veteran's service-connected residuals of shrapnel fragment wounds to the left knee, with secondary fracture of the left femoral condyle and retained metal foreign bodies.  The examiner must conduct full range of motion studies of the service-connected left knee.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the left knee experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee.

The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, the claims on appeal must be readjudicated.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD  
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

